     Case: 1:18-cv-07490 Document #: 29 Filed: 09/09/19 Page 1 of 1 PageID #:123

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Ancel Montenelli
                              Plaintiff,
v.                                                    Case No.: 1:18−cv−07490
                                                      Honorable Sara L. Ellis
John Doe, et al.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 9, 2019:


       MINUTE entry before the Honorable Sara L. Ellis: Pursuant to joint stipulation of
dismissal [28], this action is dismissed with prejudice pursuant to FRCP 41(a)(1)(A)(ii).
Each party shall bear its own attorneys' fees, costs and expenses. Civil case terminated.
Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
